       Case 6:20-cv-01032-JAR-KGG Document 1 Filed 02/05/20 Page 1 of 3




                          IN THE UNITED STATE DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

PREMIER BODY AND PAINT, INC.,             )
                     Plaintiff,           )
                                          )
      vs.                                 )                   CASE #: 20-1032
                                          )
STATE AUTO PROPERTY & CASUALTY            )
INSURANCE COMPANY,                        )
                        Defendant.        )
__________________________________________)

                                    NOTICE OF REMOVAL

       COMES NOW the defendant by and through Travis J. Ternes of the law firm of Watkins

Calcara, Chtd., its attorneys, and gives notice of the removal of the above captioned action from the

District Court of Cowley County, Kansas, 19th Judicial District, to the United States District Court

for the District of Kansas, pursuant to 28 U.S.C §§ 1441, 1446 and D. Kansas Rule 81.1. In support

of this notice, the defendant states as follows:

       1.      The above-captioned matter was filed in the 19th Judicial District, in the District

Court of Cowley County, Kansas, on or about November 20, 2019 and is now pending.

       2.      The Petition was served on the Kansas Commissioner of Insurance, as the agent to

receive service on behalf of all licensed domestic and foreign insurance companies admitted in

Kansas for any action filed in any Kansas court for the defendant on December 19, 2019.

       3.      The grounds for removal are:

               Defendant’s is a foreign insurance company with its place of business in Columbus,

               Ohio and the amount in controversy is over $75,000.00.
       Case 6:20-cv-01032-JAR-KGG Document 1 Filed 02/05/20 Page 2 of 3




               This court has jurisdiction under 28 U.S.C. 1332(a)(1) and removal is appropriate

               under 28 U.S.C. 1441.

       4.      A copy of process and petition served upon this defendant are attached as Exhibit A.

No orders have been served upon this defendant.

       5.      A copy of the written notice served upon adverse counsel and filed in state court is

attached hereto as Exhibit B.

       6.      A copy of the filed answer by the defendants filed in state court is attached hereto as

Exhibit C.

       7.      Discovery has not been commenced and no case management or scheduling

conference has been set in the state court case.

                                                      WATKINS CALCARA, CHTD.

                                                      /s/     TRAVIS J. TERNES
                                                              Travis J. Ternes, #27184
                                                              1321 Main - Suite 300
                                                              P.O. Drawer 1110
                                                              Great Bend, Kansas 67530
                                                              (620) 792-8231: tternes@wcrf.com
                                                              Attorneys for Defendant
       Case 6:20-cv-01032-JAR-KGG Document 1 Filed 02/05/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2020, I electronically filed the above and
foregoing Notice of Removal with the clerk of the court by using the CM/ECF system and a copy
was emailed and/or mailed postage paid to:

       Alan R. Pfaff
       WITHERS, GOUGH, PIKE & PFAFF, LLC
       O.W. Garvey Building
       200 W. Douglas, Suite 1010
       Wichita, KS 67202
       Attorneys for Plaintiff

                                                             /s/     TRAVIS J. TERNES
                                                                     Travis J. Ternes, #27184
